                         UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

WILLIAM WILLIAMSON,                         )
                                            )
                      Plaintiff,            )
                                            )
       V.                                   )
                                                      Civil Action No. 5:20-cv-00377-D
                                            )
BRIDGESTONE AMERICAS, INC.,                 )
et al.,                                     )
                                            )
                      Defendants.           )

                                             ORDER

       This matter comes before the Court upon consideration of Defendants' Motion for

Clarification (DE-90), wherein Defendants seek clarification and amendment as to the expert

discovery deadlines set forth in the Scheduling Order entered at D.E. 89. It appearing to the

Court that the Motion should be granted for good cause shown,

       IT IS HEREBY ORDERED that:

       Reports from retained expert witnesses under Fed. R. Civ. P. 26(a)(2)(B), and disclosures

from any expert witness under Fed. R. Civ. P. 26(a)(2)(C) who will provide an opinion regarding

the cause of Decedent's injuries, are due following the fact discovery period:


               (i)    From Plaintiff by June 1, 2021.

               (ii)   From Defendants by August 1, 2021.




         Case 5:20-cv-00377-D Document 93 Filed 02/02/21 Page 1 of 2
                                  Fe'""' °"'1
SO ORDERED. This ---1e:_ day of J.atttmry, ~021.




                                    Jam s C. Dever III
                                    United States District Judge




 Case 5:20-cv-00377-D Document 93 Filed 02/02/21 Page 2 of 2
